[ex1072017rsaagreementus001.jpg]
RSA US 1/2017 EXHIBIT 10.7 ______ ___, 201__ Federal Signal Corporation 2015
Executive Incentive Compensation Plan Restricted Stock Award Agreement You have
been selected to receive this grant of Restricted Stock (“Award”) pursuant to
the Federal Signal Corporation 2015 Executive Incentive Compensation Plan (the
“Plan”), as specified below: Participant: Date of Grant: Number of Shares of
Restricted Stock Granted: Lapse of Restriction Date: Restrictions placed on the
shares of Restricted Stock shall lapse on the date and in the amount listed
below: ___ on _____ ___, 20__ [3-year cliff vesting] This Award is subject to
the terms and conditions prescribed in the Plan and in the Federal Signal
Corporation Restricted Stock Unit Award Agreement No. 2017 attached hereto and
incorporated herein. Together, this Award and the attached award agreement shall
be referred to throughout each as the “Award Agreement.” IN WITNESS WHEREOF, the
parties have caused this Award Agreement to be executed as of the Date of Grant.
PARTICIPANT FEDERAL SIGNAL CORPORATION By: Print Name Chief Executive Officer
Signature Address Participant agrees to execute this Award Agreement and return
one copy to Mike Basili at Federal Signal Corporation, 1415 W. 22nd Street,
Suite 1100, Oak Brook, IL 60523 within 45 days of the above date or forfeit the
restricted stock award. Note: If there are any discrepancies in the name or
address shown above, please make the appropriate corrections on this form.



--------------------------------------------------------------------------------



 
[ex1072017rsaagreementus002.jpg]
This document constitutes part of the prospectus covering securities that have
been registered under the Securities Act of 1933, as amended. FEDERAL SIGNAL
CORPORATION RESTRICTED STOCK AWARD AGREEMENT NO. 2017 This Award Agreement,
which includes the attached cover page, effective as of the Date of Grant,
represents the grant of shares of restricted stock (the “Restricted Stock”) by
the Company to the Participant named in this Award Agreement, pursuant to the
provisions of the Plan. The Company established the Plan pursuant to which,
among other things, options, stock appreciation rights, restricted stock and
stock units, stock bonus awards, dividend equivalents and/or performance
compensation awards may be granted to eligible persons. The Plan and this Award
Agreement provide a complete description of the terms and conditions governing
the Restricted Stock. If there is any inconsistency between the terms of this
Award Agreement and the terms of the Plan, the Plan’s terms shall completely
supersede and replace the conflicting terms of this Award Agreement. All
capitalized terms shall have the meanings ascribed to them in the Plan, unless
specifically set forth otherwise herein. The Board of Directors and the
Committee have determined that the interests of the Company will be advanced by
encouraging and enabling certain of its employees to own shares of the Stock,
and that Participant is one of those employees. NOW, THEREFORE, in consideration
of services rendered and the mutual covenants herein contained, the parties
agree as follows: Section 1. Certain Definitions As used in this Award
Agreement, the following terms shall have the following meanings: A. “Affiliate”
means with respect to any Person, any other Person (other than an individual)
that controls, is controlled by, or is under common control with such Person.
The term “control,” as used in this Award Agreement, means the power to direct
or cause the direction of the management and policies of such Person, directly
or indirectly, whether through the ownership of voting securities, by contract
or otherwise. “Controlled” and “controlling” have meanings correlative to the
foregoing. B. “Board of Directors” means the board of directors of the Company.
C. “Code” means the Internal Revenue Code of 1986, as amended. D. “Committee”
means the Compensation and Benefits Committee of the Board of Directors or a
subcommittee or other committee appointed to administer the Plan in accordance
with the Plan. E. “Company” means Federal Signal Corporation, a Delaware
corporation. F. “Date of Grant” means the date set forth on this Award
Agreement. G. “Disability” shall have the meaning ascribed to that term in the
Company’s long-term disability plan applicable to Participant, or if no such
plan exists, at the discretion of the Committee and as determined by the
Committee. H. “Lapse of Restriction Date” means the date set forth on this Award
Agreement. I. “Participant” means the individual shown as the recipient of an
award of Restricted Stock, as set forth on this Award Agreement. J. “Person”
means a “person” as such term is used for purposes of 13(d) or 14(d), or any
successor section thereto, of the Securities Exchange Act of 1934, as amended,
and any successor thereto. K. “Stock” means the common stock of the Company. L.
“Fair Market Value” shall have the meaning set forth in the Plan.



--------------------------------------------------------------------------------



 
[ex1072017rsaagreementus003.jpg]
Section 2. Employment with the Company Except as may otherwise be provided in
Sections 6A, 6B, 7 or 8, the Restricted Stock granted hereunder is granted on
the condition that Participant remains an Employee of the Company from the Date
of Grant through (and including) the Lapse of Restriction Date set forth in this
Award Agreement (the “Period of Restriction”). This grant of Restricted Stock
shall not confer any right to Participant (or any other participant) to be
granted Restricted Stock or other awards in the future under the Plan. Section
3. Issuance of Restricted Stock; Certificate Legend Evidence of the issuance of
the Restricted Stock pursuant to this Award Agreement may be accomplished in
such manner as the Company or its authorized representatives shall deem
appropriate, including, without limitation, electronic registration, book entry
registration or issuance of a stock certificate or stock certificates in the
name of Participant. In the event the Restricted Stock is issued in book-entry
form, the depository and the Company's transfer agent shall be provided with
appropriate notice referring to the terms, conditions and restrictions
applicable to the Restricted Stock, together with such stop-transfer
instructions as the Company deems appropriate. The Company may retain, at its
option, the physical custody of any stock certificate representing any
Restricted Stock, or require that such certificates be placed in escrow or
trust, until all restrictions applicable thereto are removed or lapse.
Participant shall promptly surrender to the Company for cancellation any stock
certificate representing Restricted Stock that has been forfeited. Any stock
certificates representing the Restricted Stock, when issued, shall bear
appropriate legends with respect to the restrictions on transferability
contained in the Plan and this Award Agreement and shall also bear appropriate
legends required under the Securities Act of 1933, as amended. Section 4.
Removal of Restrictions Except as may otherwise be provided herein and in the
Plan, the shares of Restricted Stock granted pursuant to this Award Agreement
shall become freely transferable by Participant on the date and in the amount
set forth under the Lapse of Restriction Date set forth in this Award Agreement,
subject to applicable federal and state securities laws. Once shares of
Restricted Stock are no longer subject to any restrictions, Participant shall be
entitled to have the legend or book entry registration required by Section 3 of
this Award Agreement removed from the applicable stock certificates. Section 5.
Voting Rights and Dividends During the Period of Restriction, Participant may
exercise full voting rights and shall accrue all dividends and other
distributions paid with respect to the shares of Restricted Stock while they are
held. If any such dividends or distributions are paid in shares, such shares
shall be subject to the same restrictions on transferability as are the shares
of Restricted Stock with respect to which they were paid. Section 6. Termination
of Employment A. If Participant dies or his or her employment is terminated by
reason of Disability during the Period of Restriction, the Period of Restriction
and the restrictions imposed on the shares of Restricted Stock held by
Participant at the time of Participant’s death or Disability shall immediately
lapse with all such Restricted Stock vesting and becoming freely transferable by
Participant or his or her estate, subject to applicable federal and state
securities laws. B. If Participant’s employment is terminated by reason of
Participant’s retirement during the Period of Restriction on terms and
conditions authorized in writing by the Committee, the Committee may exercise
its discretion at or near Participant’s retirement date to provide that the
Period of Restriction and restrictions imposed on some or all of the shares of
Restricted Stock shall lapse on a dated determined by Committee, with such
shares of Restricted Stock vesting and becoming freely transferable by
Participant, subject to applicable federal and state securities laws. In
exercising its discretion under this Section 6B, the Committee shall consider
whether Participant: (1) remained employed in good standing with the Company
through Participant’s retirement date; (2) provided reasonable written notice to
the Company of Participant’s intention to retire of no less than 12 weeks; (3)
materially breached any statutory, contractual, or common law duties owed to
Company or any material Company policy, including but not limited to
post-employment non-competition, non-solicitation and confidentiality
obligations; and (4) failed in good faith to provide to and perform for Company
all reasonably requested duties and responsibilities in connection with the
transition of Participant’s duties and responsibilities. In exercising its
discretion, the Committee



--------------------------------------------------------------------------------



 
[ex1072017rsaagreementus004.jpg]
shall also consider: (a) the financial status of the Company; (b) Company
performance: (c) Company stock performance; and (d) where appropriate, input
from Company management. In the event the Committee does not so exercise its
discretion, Participant’s termination of employment by reason of retirement
shall be considered a termination of employment for other reasons and Section 6C
shall govern. C. If Participant’s employment terminates for any reason other
than the reasons set forth in Sections 6A, 6B, 7 or 8, during the Period of
Restriction, all shares of Restricted Stock held by Participant at the time of
employment termination and still subject to a Period of Restriction or other
restrictions shall be forfeited by Participant to the Company. The transfer of
employment of Participant between the Company and any Affiliate (or between
Affiliates) shall not be deemed a termination of employment for the purposes of
this Award Agreement. Section 7. Change-in-Control In the event of a
Change-in-Control of the Company during the Period of Restriction and prior to
the Participant’s termination of employment with the Company and its Affiliates,
the Period of Restriction and restrictions imposed on the shares of Restricted
Stock shall immediately lapse, with all such shares of Restricted Stock vesting
and becoming freely transferable by Participant, subject to applicable federal
and state securities laws. Section 8. Acceleration of Vesting of Shares in the
Event of Divestiture of Business Segment If the “Business Segment” (as that term
is defined in this Section) in which Participant is primarily employed as of the
“Divestiture Date” (as that term is defined in this Section) is the subject of a
“Divestiture of a Business Segment” (as that term is defined in this Section),
and such divestiture results in the termination of Participant’s employment with
the Company and its Affiliates for any reason, the Period of Restriction and
restrictions imposed on the shares of Restricted Stock subject to this Award
Agreement shall immediately lapse, with all such shares of Restricted Stock
vesting and becoming freely transferable by Participant, subject to applicable
federal and state securities laws. For purposes of this Award Agreement, the
term “Business Segment” shall mean a business line which the Company treats as a
separate operating segment under the segment reporting rules under U.S.
generally accepted accounting principles, which currently includes the
following: Safety and Security Systems Group and Environmental Solutions Group.
Likewise, the term “Divestiture Date” shall mean the date that a transaction
constituting a Divestiture of a Business Segment is finally consummated. For
purposes of this Award Agreement, the term “Divestiture of a Business Segment”
means the following: A. When used with reference to the sale of stock or other
securities of a Business Segment that is or becomes a separate corporation,
limited liability company, partnership or other separate business entity, the
sale, exchange, transfer, distribution or other disposition of the ownership,
either beneficially or of record or both, by the Company or one of its
Affiliates to “Nonaffiliated Persons” (as that term is defined in this Section)
of 100% of either (a) the then-outstanding common stock (or the equivalent
equity interests) of the Business Segment or (b) the combined voting power of
the then-outstanding voting securities of the Business Segment entitled to vote
generally in the election of the board of directors or the equivalent governing
body of the Business Segment; B. When used with reference to the merger or
consolidation of a Business Segment that is or becomes a separate corporation,
limited liability company, partnership or other separate business entity, any
such transaction that results in Nonaffiliated Persons owning, either
beneficially or of record or both, one hundred percent (100%) of either (a) the
then-outstanding common stock (or the equivalent equity interests) of the
Business Segment or (b) the combined voting power of the then-outstanding voting
securities of the Business Segment entitled to vote generally in the election of
the board of directors or the equivalent governing body of the Business Segment;
or C. When used with reference to the sale of the assets of the Business
Segment, the sale, exchange, transfer, liquidation, distribution or other
disposition of all or substantially all of the assets of the Business Segment
necessary or required to operate the Business Segment in the manner that the
Business Segment had been operated prior to the Divestiture Date. For purposes
of this Award Agreement, the term “Nonaffiliated Persons” shall mean any persons
or business entities which do not control, or which are not controlled by or
under common control with, the Company.



--------------------------------------------------------------------------------



 
[ex1072017rsaagreementus005.jpg]
Section 9. Restrictions on Transfer Unless determined otherwise by the Committee
pursuant to the terms of the Plan, during the Period of Restriction, shares of
Restricted Stock granted pursuant to this Award Agreement may not be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated (a
“Transfer”), other than by will or by the laws of descent and distribution,
except as provided in the Plan. If any Transfer, whether voluntary or
involuntary, of shares of Restricted Stock is made, or if any attachment,
execution, garnishment, or lien shall be issued against or placed upon the
shares of Restricted Stock, Participant’s right to such shares of Restricted
Stock shall be immediately forfeited by Participant to the Company, and this
Award Agreement shall terminate. Section 10. Adjustment in Certain Events If
there is any change in the Stock by reason of stock dividends or other
distribution (whether in the form of securities or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, split-off, combination, repurchase or exchange of Stock
or other securities of the Company, or other similar corporate transaction or
event, or changes in applicable rules, rulings, regulations or other
requirements of any governmental body or securities exchange, the Committee may,
in its sole discretion, make such adjustments to the Restricted Stock that it
deems necessary or appropriate and as it may deem equitable in Participant’s
rights. Section 11. Tax Withholding The Company shall have the power and the
right to deduct or withhold, or require Participant or beneficiary to remit to
the Company, an amount sufficient to satisfy federal, state, and local taxes
(including Participant’s FICA obligation), domestic or foreign, required by law
or regulation to be withheld with respect to any taxable event arising as a
result of this Award Agreement. Further, the Company can withhold amounts for
federal, state, local or foreign income or employment taxes in accordance with
any tax withholding policy that may be adopted by the Company and is in effect
from time to time with respect to equity awards under the Plan irrespective of
whether the amounts to be withheld exceed the lowest tax withholding amount that
could be determined for the grantee under another tax withholding method.
Participant may elect, subject to procedural rules adopted by the Committee, to
satisfy the applicable withholding tax requirement, in whole or in part, by
having the Company withhold shares having an aggregate Fair Market Value on the
date the tax is to be determined, equal to such applicable withholding tax
requirement. Section 12. Other Tax Matters Participant shall review with his or
her own tax advisors the federal, state, local and other tax consequences,
including those in addition to any tax withholding obligations, of the
investment in the Restricted Shares and the transactions contemplated by this
Award Agreement. Participant has the right to file an election under Section 83
of the Code. The filing of the 83(b) election is the responsibility of
Participant. Participant must notify the Company of the filing on or prior to
the day of making the filing. Section 13. Section 409A This Award Agreement
shall be construed consistent with the intention that it be exempt from Section
409A of the Code (together with any Department of Treasury regulations and other
interpretive guidance issued thereunder, including without limitation any such
regulations or other guidance that may be issued after the date hereof, “Section
409A”). However, notwithstanding any other provision of the Plan or this Award
Agreement, if at any time the Committee determines that this Award (or any
portion thereof) may be subject to Section 409A, the Committee shall have the
right in its sole discretion (without any obligation to do so or to indemnify
Participant or any other person for failure to do so) to adopt such amendments
to the Plan or this Award Agreement, or adopt other policies and procedures
(including amendments, policies and procedures with retroactive effect), or take
any other actions, as the Committee determines are necessary or appropriate
either for this Award to be exempt from the application of Section 409A or to
comply with the requirements of Section 409A. Section 14. Source of Payment
Shares of Stock transferable to Participant, or Participant’s Beneficiary, under
this Award Agreement may be either Treasury shares, authorized but unissued
shares, or any combination of such stock. The Company shall have no duties to
segregate or set aside any assets to secure Participant’s right to receive
shares of Stock under this Award Agreement. Participant shall not have any
rights with respect to transfer of shares of Stock under this Award Agreement
other than the unsecured right to receive shares of Stock from the Company.



--------------------------------------------------------------------------------



 
[ex1072017rsaagreementus006.jpg]
Section 15. Continuation of Employment This Award Agreement shall not confer
upon Participant any right to continuation of employment by the Company or its
Affiliates, nor shall this Award Agreement interfere in any way with the
Company’s or its Affiliates’ right to terminate Participant’s employment at any
time. Section 16. Beneficiary Designation Participant may designate a
beneficiary or beneficiaries (contingently or successively) to receive any
benefits that may be payable under this Award Agreement in the event of
Participant’s death and, from time to time, may change his or her designated
beneficiary (“Beneficiary”). A Beneficiary may be a trust. A Beneficiary
designation shall be made in writing in a form prescribed by the Company and
delivered to the Company while Participant is alive. Section 17. Entire Award;
Amendment This Award Agreement and the Plan constitute the entire agreement
between the parties with respect to the terms and supersede all prior written or
oral negotiations, commitments, representations and agreements with respect
thereto. The terms and conditions set forth in this Award Agreement may only be
modified or amended in writing, signed by both parties. Section 18. Severability
In the event any one or more of the provisions of this Award Agreement shall be
held invalid, illegal or unenforceable in any respect in any jurisdiction, such
provision or provisions shall be automatically deemed amended, but only to the
extent necessary to render such provision or provisions valid, legal and
enforceable in such jurisdiction, and the validity, legality and enforceability
of the remaining provisions of this Award Agreement shall not in any way be
affected or impaired thereby. Section 19. Miscellaneous A. This Award Agreement
and the rights of Participant hereunder are subject to all the terms and
conditions of the Plan, as the same may be amended from time to time, as well as
to such rules and regulations as the Committee may adopt for administration of
the Plan. The Committee shall have the right to impose such restrictions on any
Stock acquired pursuant to this Award Agreement, as it may deem advisable,
including, without limitation, restrictions under applicable federal securities
laws, under applicable federal and state tax law, under the requirements of any
stock exchange or market upon which such Stock is then listed and/or traded, and
under any blue sky or state securities laws applicable to such Stock. It is
expressly understood that the Committee is authorized to administer, construe,
and make all determinations necessary or appropriate to the administration of
the Plan and this Award Agreement, all of which shall be binding upon
Participant. B. The Committee may terminate, amend, or modify the Plan;
provided, however, that no such termination, amendment, or modification of the
Plan may materially and adversely affect Participant’s rights under this Award
Agreement, without the written consent of Participant. C. Participant agrees to
take all steps necessary to comply with all applicable provisions of federal and
state securities and tax laws in exercising his or her rights under this Award
Agreement. D. This Award Agreement shall be subject to all applicable laws,
rules, and regulations, and to such approvals by any governmental agencies or
national securities exchanges as may be required. E. This Award (including any
proceeds, gains or other economic benefit actually or constructively received by
Participant upon any receipt or exercise of any award or upon the receipt or
resale of any Stock underlying the Award) shall be subject to the provisions of
any clawback policy currently or subsequently implemented by the Company to the
extent set forth in such policy. F. All obligations of the Company under the
Plan and this Award Agreement, with respect to the Restricted Stock, shall be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all of the business and/or assets of the
Company.



--------------------------------------------------------------------------------



 
[ex1072017rsaagreementus007.jpg]
G. To the extent not preempted by federal law, this Award Agreement shall be
governed by, and construed in accordance with, the laws of the State of
Delaware, without giving effect to principles of conflict of law.



--------------------------------------------------------------------------------



 
[ex1072017rsaagreementus008.jpg]
FEDERAL SIGNAL CORPORATION RESTRICTED STOCK AWARD BENEFICIARY DESIGNATION
Participant: Social Security No.: Address: Date of Birth: Participant hereby
designates the following individual(s) or entity(ies) as his or her
beneficiary(ies) pursuant to the Federal Signal Corporation 2015 Executive
Incentive Compensation Plan (Insert Name, Social Security Number, Relationship,
Date of Birth and Address of Individuals and/or fully identify any trust
beneficiary by the Name of the Trust, Date of Execution of the Trust, the
Trustee’s Name, the address of the trust, and the employer identification number
of the trust): Primary Beneficiary(ies) Contingent Beneficiary(ies) Participant
hereby reserves the right to change this Beneficiary Designation, and any such
change shall be effective when Participant has executed a new or amended
Beneficiary Designation form, and the receipt of such form has been acknowledged
by the Company, all in such manner as specified by the Company from time to
time, or on a future date specified by any such new or amended Beneficiary
Designation form. IN WITNESS WHEREOF, the parties have caused this Beneficiary
Designation to be executed on the date designated below. Date: Signature of
Participant Received: FEDERAL SIGNAL CORPORATION Date: By: Participant



--------------------------------------------------------------------------------



 